Citation Nr: 0812968	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  00-21 226	)	DATE
	)
		)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right eye disorder, and if so, whether service connection is 
warranted.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, and if so, whether service 
connection is warranted.

3.  Entitlement to service connection for a back disorder, 
claimed as secondary to a service-connected right shoulder 
disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to June 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in August 1999 
and July 2003 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico.

The veteran testified at a personal hearing before the 
undersigned Veteran's Law Judge, sitting at the RO in June 
2007.  A transcript of the hearing is associated with the 
claims file.  

The Board observes that the veteran's claim for service 
connection for a psychiatric disorder was originally a claim 
for schizoaffective disorder alone.  However, as the veteran 
has had additional psychiatric diagnoses, to include anxiety 
and depression, the Board has recharacterized the issue as 
entitlement to service connection for an acquired psychiatric 
disorder as indicated on the title page. 

Additionally, the Board observes that the veteran received a 
diagnosis of post-traumatic stress disorder (PTSD) in VA 
treatment records dated from October 2001 to July 2002.  As 
the evidentiary requirements for a service connection claim 
for PTSD are distinct from the requirements for other 
psychiatric disorders, the Board determines that this 
diagnosis should not be considered an acquired psychiatric 
disorder for the purposes of this appeal.  

Further, the Board notes that in his October 2003 notice of 
disagreement, the veteran twice refers to suffering from 
arthritis throughout his whole body.  Finally, at his June 
2007 hearing, he indicated that he has pain in his left 
shoulder as a result of his service-connected right shoulder.  
Thus, the Board determines this evidence constitutes informal 
claims for service connection for PTSD, arthritis, and a left 
shoulder disorder, and refers these claims to the RO for 
appropriate action.

In December 2006, the Board remanded the case to the agency 
of original jurisdiction (AOJ) to afford the veteran a 
hearing, and it now returns to the Board for appellate 
review. 

The issues of entitlement to service connection for a right 
eye disorder, an acquired psychiatric disorder, and a back 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Evidence submitted with regard to a right eye disorder 
since the final August 1997 RO denial is neither cumulative 
nor redundant of the evidence of record at the time of the 
decision, and is so significant that it must be considered in 
order to fairly decide the merits of the claim.

2.  Evidence submitted with regard to an acquired psychiatric 
disorder since the final August 1997 RO denial is neither 
cumulative nor redundant of the evidence of record at the 
time of the decision, and raises a reasonable possibility of 
substantiating the veteran's claim.




CONCLUSIONS OF LAW

1.  The August 1997 rating decision denying reopening of the 
veteran's claims is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).  

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a right eye 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (1998)(2007).

3.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision herein to reopen the veteran's claims 
of entitlement to service connection for a right eye disorder 
and a psychiatric disorder is a full grant of the benefits 
sought on appeal, no further action is required to comply 
with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 
2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007)) and the implementing regulations.

In a November 1983 rating decision, the RO denied service 
connection for a nervous disorder and a right eye disorder.  
The veteran then filed a timely appeal with regard to the 
right eye disorder, and his claim was subsequently denied in 
an August 1986 Board decision.  Thereafter, in February 1997, 
he filed an application to reopen his service connection 
claims for a right eye disorder and psychiatric disorder.  
Reopening was denied in an August 1997 rating decision.  The 
veteran did not appeal this decision.  The next communication 
received from the veteran with regard to his right eye 
disorder was a September 1998 claim to reopen and with regard 
to his psychiatric disorder was a March 2003 claim to reopen.  
Thus, the August 1997 rating decision denying reopening of 
the veteran's claims is final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.

The Board observes that the definitions of new and material 
evidence in effect at the time the veteran filed his claims 
now on appeal were different for each claim.  In this regard, 
the Board notes that, in September 1998, the veteran filed an 
application to reopen his service connection claim for a 
right eye disorder.  In an August 1999 decision, his claim to 
reopen was again denied, and the veteran timely appealed this 
decision.  Although a claim to reopen the service connection 
claim for a right eye disorder was filed by the veteran in 
October 2003 and developed and decided by the RO in October 
2004, the appeal of the August 1999 rating decision is still 
pending before the Board.  
  
The law with regard to new and material evidence in effect at 
the time the veteran filed his application to reopen his 
service connection claim for a right eye disorder read as 
follows: 

New and material evidence is defined as evidence 
not previously submitted which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor 
redundant, and which by itself or in connection 
with the evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156(a) (1998); see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  

With regard to the veteran's psychiatric disorder, the claim 
to reopen his service connection claim was filed in March 
2003.  Thus, the revisions made to the definition of new and 
material evidence applicable to claims to reopen that were 
received on or after August 29, 2001 is relevant to that 
claim.  See 66 Fed. Reg. 45,620 (August 29, 2001).  The 
revised definition is as follows:

New evidence means existing evidence not 
previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, 
by itself or when considered with previous 
evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative 
nor redundant of the evidence of record at the 
time of the last prior final denial of the claim 
sought to be reopened, and must raise a 
reasonable possibility of substantiating the 
claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

In a rating decision issued in November 1983, service 
connection was denied for a psychiatric disorder because such 
disorder was not shown by the medical evidence of record, 
either in service or post-service.  In that rating decision 
and the August 1986 Board decision, service connection for a 
right eye disorder was denied because the veteran's in-
service eye injury was acute in nature and resolved without 
residuals.  Thereafter, in an August 1997 rating decision, 
the RO denied reopening of the veteran's claims for service 
connection for a psychiatric disorder and a right eye 
disorder.  Of record at the time of the original denial of 
service connection were the veteran's service medical 
records.  Additional evidence submitted prior to the August 
1997 rating decision included VA treatment records dated from 
April 1996 to February 1997 that reflected treatment for high 
blood pressure.  Finding that new and material evidence had 
not been submitted, the RO denied the claims to reopen.

Since this decision, VA treatment records showing diagnoses 
of schizoaffective disorder, anxiety, and depression have 
been received, as well as an October 1998 VA treatment record 
reflecting the presence of a pterygium of the right eye and a  
May 2004 VA examination report of the right eye have been 
received.  The evidence with regard to a psychiatric disorder 
is new and material in that it is neither cumulative nor 
redundant of the evidence of record as of August 1997, and it 
relates to an unestablished fact necessary to substantiate 
the claim, specifically, the existence of a current 
psychiatric disorder.  The VA examination of the right eye is 
new and material in that it is neither cumulative nor 
redundant of the evidence of record as of August 1997, and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Thus, the claims of 
entitlement to service connection for a psychiatric disorder 
and a right eye disorder are reopened.  


ORDER

New and material evidence having been received, the appeal to 
reopen a claim of entitlement to service connection for a 
right eye disorder is granted.

New and material evidence having been received, the appeal to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder is granted.


REMAND

The veteran contends that he has a current right eye disorder 
that relates back to an injury to his right eye during 
military service, and that he has experienced a psychiatric 
disorder since service.  With regard to his back disorder, 
the veteran contends that his service-connected right 
shoulder disability has resulted in constant pain in his 
upper and lower back.  The Board determines that a remand is 
required for further development of the record. 

Initially, the Board notes that the veteran is in receipt of 
benefits from the Social Security Administration (SSA).  
Records relevant to his application for these benefits are 
not associated with the claims file.  When VA has notice 
prior to the issuance of a final decision of the possible 
existence of certain records and their relevance, the Board 
must seek to obtain those records before proceeding with the 
appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); 
see also Quartuccio v. Principi, 16 Vet. App. 183, 187-188 
(2002); Baker v. West, 11 Vet. App. 163, 169 (1998).  Thus, a 
remand is required to allow VA opportunity to obtain these 
outstanding, relevant records. 

Further, the Board notes that the veteran was provided with a 
VA examination for his right eye disorder in May 2004.  The 
examiner diagnosed incipient cataracts, pterygium status-post 
excision with no evidence of recurrence, and refraction 
error. 
However, the examiner was requested to provide an opinion as 
to whether any current diagnosis was related to the in-
service right eye injury.  As the veteran has a current 
diagnosis of incipient cataracts, the claim must be remanded 
to obtain an opinion as to a relationship between this 
disorder and his military service.  The Board cannot draw its 
own conclusions in this regard.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions).

Moreover, with regard to the veteran's psychiatric disorder, 
the Board observes that the veteran was diagnosed with 
anxiety in March 1973, nine months after service, and early 
schizophrenia in June 1974, two years after service 
discharge.  Additionally, the veteran indicated in June 1974 
that he had problems (fights) while in service.  Given the 
proximity of the earliest records of psychiatric treatment to 
the veteran's military service, and the implication that he 
may have exhibited behavior indicative of a psychiatric 
disorder while in service, the Board determines that the 
veteran's complete personnel file should be obtained and that 
he should be afforded a VA examination to determine the 
nature and etiology of his psychiatric disorder. 

Finally, the Board observes that, while this appeal was 
pending, VA amended 38 C.F.R. § 3.310, the regulation 
concerning secondary service connection.  The intent of the 
amendment is to conform the regulation to Allen v. Brown, 7 
Vet. App. 439 (1995), the Court decision that clarified the 
circumstances under which a veteran may be compensated for an 
increase in the severity of an otherwise nonservice-connected 
condition caused by aggravation from a service-connected 
condition.  See 71 Fed. Reg. 52,744 (September 7, 2006).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury," 
and the text amended to include a new paragraph:

(b)  Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that is 
proximately due to or the result of a service-
connected disease or injury, and not due to the 
natural progress of the nonservice-connected 
disease, will be service connected.  However, 
VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-
connected disease or injury unless the baseline 
level of severity of the nonservice-connected 
disease or injury is established by medical 
evidence created before the onset of 
aggravation or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical evidence 
establishing the current level of severity of 
the nonservice-connected disease or injury.  
The rating activity will determine the baseline 
and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR part 
4) and determine the extent of aggravation by 
deducting the baseline level of severity, as 
well as any increase in severity due to the 
natural progress of the disease, from the 
current level.

Therefore, this remand for substantive development will allow 
for notification of the evidentiary requirements of secondary 
service connection claim for his back disorder, as indicated 
by Allen and 38 C.F.R. § 3.310.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be sent a notice 
of the evidence required to 
substantiate a claim for secondary 
service connection for his back 
disorder, to include informing him that 
the evidence should show that the 
veteran's back disorder was incurred or 
aggravated beyond its normal 
progression as a result of any his 
service-connected shoulder disability, 
in accordance with Allen v. Brown, 7 
Vet. App. 439 (1995) and 38 C.F.R. 
§ 3.310.

2.  The veteran's complete personnel 
file should be associated with the 
claims file.  All requests and 
responses, positive and negative, 
should be associated with the claims 
file. 

3.  Requests should be made for records 
relevant to the veteran's application 
for SSA benefits.  All requests and 
responses, positive and negative, 
should be associated with the claims 
file.

4.  Once all additional evidence has 
been obtained, an opinion as to the 
etiology of the veteran's right eye 
disorder should be requested from the 
May 2004 VA examiner, or another 
opthamologist, if the May 2004 VA 
examiner is not available. The examiner 
should indicate specifically whether it 
is at least as likely as not (50% or 
greater probability) that the veteran 
has a right eye disorder as a result of 
his military service. 

The term "as likely as not" does not 
mean merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation or 
aggravation as it is to find against 
it.

A rationale for any opinion advanced 
should be provided.  If an opinion 
cannot be formed without resorting to 
mere speculation, the examiner should 
so state and provide a reason for such 
conclusion.

5.  Once all additional evidence has 
been obtained, the veteran should be 
scheduled for a VA examination to 
ascertain the nature and etiology of 
his claimed acquired psychiatric 
disorder.  The claims file should be 
available for the examiner to review, 
and the report should reflect that such 
review occurred.  All appropriate 
testing and evaluation should be 
performed.  Once the examiner's 
evaluation is complete, he or she 
should offer and opinion as to whether 
it is at least as likely as not (50% or 
greater probability) that the veteran's 
acquired psychiatric disorder was 
incurred in or aggravated by his active 
duty military service?

The term "as likely as not" does not 
mean merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation or 
aggravation as it is to find against 
it.

A rationale for any opinion advanced 
should be provided.  If an opinion 
cannot be formed without resorting to 
mere speculation, the examiner should 
so state and provide a reason for such 
conclusion.

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims file.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause may have adverse effects on his 
claim.  38 C.F.R. § 3.655 (2007).

7.  After completing the above actions 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
service connection claims should be 
readjudicated, to include all evidence 
received since the March 2007 
supplemental statement of the case.  
The veteran and his representative 
should then be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


